               Case 20-51078-tnw                  Doc 1         Filed 07/23/20 Entered 07/23/20 09:19:05                               Desc Main
                                                                Document     Page 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF KENTUCKY

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Bernard                                                         Andrea
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        V.                                                              B.
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Tew                                                             Tew
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1473                                                     xxx-xx-3669
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
               Case 20-51078-tnw                Doc 1       Filed 07/23/20 Entered 07/23/20 09:19:05                              Desc Main
                                                            Document     Page 2 of 19
Debtor 1   Bernard V. Tew
Debtor 2   Andrea B. Tew                                                                             Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 910 Aiken Road
                                 Versailles, KY 40383
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Woodford
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
               Case 20-51078-tnw                 Doc 1        Filed 07/23/20 Entered 07/23/20 09:19:05                                Desc Main
                                                              Document     Page 3 of 19
Debtor 1    Bernard V. Tew
Debtor 2    Andrea B. Tew                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  Debtors are
                                              Debtor      Tew Limited Partnership                                      Relationship to you        limited partners
                                                          Eastern District of
                                              District    Kentucky                      When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 20-51078-tnw                 Doc 1         Filed 07/23/20 Entered 07/23/20 09:19:05                             Desc Main
                                                               Document     Page 4 of 19
Debtor 1    Bernard V. Tew
Debtor 2    Andrea B. Tew                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 20-51078-tnw                  Doc 1        Filed 07/23/20 Entered 07/23/20 09:19:05                            Desc Main
                                                               Document     Page 5 of 19
Debtor 1    Bernard V. Tew
Debtor 2    Andrea B. Tew                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 20-51078-tnw                Doc 1       Filed 07/23/20 Entered 07/23/20 09:19:05                                    Desc Main
                                                            Document     Page 6 of 19
Debtor 1    Bernard V. Tew
Debtor 2    Andrea B. Tew                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Bernard V. Tew                                                /s/ Andrea B. Tew
                                 Bernard V. Tew                                                    Andrea B. Tew
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     July 22, 2020                                     Executed on     July 22, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 20-51078-tnw                   Doc 1          Filed 07/23/20 Entered 07/23/20 09:19:05                           Desc Main
                                                                 Document     Page 7 of 19
Debtor 1   Bernard V. Tew
Debtor 2   Andrea B. Tew                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Dean A. Langdon                                                Date         July 22, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Dean A. Langdon
                                Printed name

                                DelCotto Law Group PLLC
                                Firm name

                                200 North Upper St.
                                Lexington, KY 40507
                                Number, Street, City, State & ZIP Code

                                Contact phone     (859) 231-5800                             Email address

                                40104 KY
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
               Case 20-51078-tnw                      Doc 1           Filed 07/23/20 Entered 07/23/20 09:19:05                                 Desc Main
                                                                      Document     Page 8 of 19

 Fill in this information to identify your case:

 Debtor 1                     Bernard V. Tew
                              First Name                    Middle Name                      Last Name

 Debtor 2                     Andrea B. Tew
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF KENTUCKY

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Contingent claim for        $ $6,900,000.00
                                                                                                                   dividend tax refund
              SKAT
              c/o Marc A. Weinstein, Esq.                            As of the date you file, the claim is: Check all that apply
              Hughes Hubbard & Reed                                          Contingent
              One Battery Park Plaza                                          Unliquidated
              New York, NY 10004-1482                                         Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Contingent claim for        $ $6,800,000.00
                                                                                                                   dividend tax refund
              SKAT
              c/o Marc A. Weinstein, Esq.                            As of the date you file, the claim is: Check all that apply
              Hughes Hubbard & Reed                                          Contingent
              One Battery Park Plaza                                          Unliquidated
              New York, NY 10004-1482                                         Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1           Filed 07/23/20 Entered 07/23/20 09:19:05                                 Desc Main
                                                                      Document     Page 9 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Contingent claim for        $ $6,700,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Contingent claim for        $ $6,300,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Contingent claim            $ $4,200,000.00
                                                                                                                   against retirement
                                                                                                                   fund
            Robert Simpson
            30 East 33rd St., 6th Floor                              As of the date you file, the claim is: Check all that apply
            New York, NY 10016                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Contingent claim for        $ $2,500,000.00


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1            Filed 07/23/20 Entered 07/23/20 09:19:05                                Desc Main
                                                                      Document      Page 10 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)

                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Contingent claim for        $ $2,500,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              legal fees                  $ $980,000.00
            Seward & Kissel
            Mark J. Hyland, Esq.                                     As of the date you file, the claim is: Check all that apply
            One Battery Park Plaza                                           Contingent
            New York, NY 10004                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              30 acres and                $ $890,309.29
                                                                                                                   residence, MB 544, P
                                                                                                                   37
            Wilmington Savings Fund
            Society, Trustee                                         As of the date you file, the claim is: Check all that apply
            c/o Carrington Mortgage                                          Contingent
            P O Box 5001                                                     Unliquidated
            Westfield, IN 46074                                              Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1            Filed 07/23/20 Entered 07/23/20 09:19:05                                  Desc Main
                                                                      Document      Page 11 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $2,390,309.29
                                                                                    Value of security:                               - $ $1,500,000.00
            Contact phone                                                           Unsecured claim                                    $ $890,309.29


 10                                                                  What is the nature of the claim?              Contingent claim for         $ $372,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed LLP                                        Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Contingent claim for         $ $366,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Contingent claim for         $ $366,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1            Filed 07/23/20 Entered 07/23/20 09:19:05                                Desc Main
                                                                      Document      Page 12 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)




 13                                                                  What is the nature of the claim?              Contingent claim for        $ $364,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Mark A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Contingent claim for        $ $354,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?              Contingent claim for        $ $350,000.00
                                                                                                                   dividend tax refund
            SKAT
            c/o Marc A. Weinstein, Esq.                              As of the date you file, the claim is: Check all that apply
            Hughes Hubbard & Reed                                            Contingent
            One Battery Park Plaza                                            Unliquidated
            New York, NY 10004-1482                                           Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?              60 acre farm; 30 acres      $ $270,446.12
                                                                                                                   and house MB 755, P
                                                                                                                   540
            Central Bank
            300 W Vine Street


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1            Filed 07/23/20 Entered 07/23/20 09:19:05                                  Desc Main
                                                                      Document      Page 13 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)

            Lexington, KY 40507                                      As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $270,446.12
                                                                                    Value of security:                               - $ $2,300,000.00
            Contact phone                                                           Unsecured claim                                    $ $270,446.12


 17                                                                  What is the nature of the claim?              30 acres and                 $ $146,985.89
                                                                                                                   residence, MB694, P
                                                                                                                   55
            Branch Banking & Trust, n/k/a
            Truist                                                   As of the date you file, the claim is: Check all that apply
            c/o Wm. Robert Meyer, Esq.                                       Contingent
            2303 River Rd., Ste 301                                          Unliquidated
            Louisville, KY 40206                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $146,985.89
                                                                                    Value of security:                               - $ $1,500,000.00
            Contact phone                                                           Unsecured claim                                    $ $146,985.89


 18                                                                  What is the nature of the claim?              Contingent liability for $ $95,000.00
                                                                                                                   claim against
                                                                                                                   retirement fund
            Dave Nichols
            33 Lee's Hill Rd                                         As of the date you file, the claim is: Check all that apply
            New Vernon, NJ 07976                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              legal fees                   $ $63,090.86
            Schulte Roth & Zabel LLP
            Attn: Daniel Shustock                                    As of the date you file, the claim is: Check all that apply
            919 Third Avenue                                                 Contingent
            New York, NY 10022                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-51078-tnw                       Doc 1            Filed 07/23/20 Entered 07/23/20 09:19:05                                Desc Main
                                                                      Document      Page 14 of 19


 Debtor 1          Bernard V. Tew
 Debtor 2          Andrea B. Tew                                                                    Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?              credit card                 $ $38,000.00
            Citi MasterCard
            P O Box 9001037                                          As of the date you file, the claim is: Check all that apply
            Louisville, KY 40290-1037                                        Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Bernard V. Tew                                                               X   /s/ Andrea B. Tew
       Bernard V. Tew                                                                       Andrea B. Tew
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      July 22, 2020                                                              Date     July 22, 2020




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-51078-tnw                        Doc 1           Filed 07/23/20 Entered 07/23/20 09:19:05                    Desc Main
                                                                     Document      Page 15 of 19
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
             Bernard V. Tew
 In re       Andrea B. Tew                                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $         Hourly rate for
                                                                                                                 services rendered
             Prior to the filing of this statement I have received                                        $                   1750.00
             Balance Due                                                                                  $                       TBD

2.     $    1717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 All Chapter 11 general counsel services.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     7/22/20                                                                      /s/ Dean A. Langdon
     Date                                                                         Dean A. Langdon
                                                                                  Signature of Attorney
                                                                                  DelCotto Law Group PLLC
                                                                                  200 North Upper St.
                                                                                  Lexington, KY 40507
                                                                                  (859) 231-5800 Fax: (859) 281-1179
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 20-51078-tnw                        Doc 1           Filed 07/23/20 Entered 07/23/20 09:19:05                Desc Main
                                                                     Document      Page 16 of 19




                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
            Bernard V. Tew
 In re      Andrea B. Tew                                                                                     Case No.
                                                                                    Debtor(s)                 Chapter    11




                                          VERIFICATION OF MAILING LIST MATRIX


         I, Bernard V. Tew and Andrea B. Tew , the petitioner(s) in the above-styled bankruptcy action, declare under penalty of
perjury that the attached mailing list matrix of creditors and other parties in interest consisting of 3 page(s) is true and correct and
complete, to the best of my (our) knowledge.



 Date: July 22, 2020                                                     /s/ Bernard V. Tew
                                                                         Bernard V. Tew
                                                                         Signature of Debtor

 Date: July 22, 2020                                                     /s/ Andrea B. Tew
                                                                         Andrea B. Tew
                                                                         Signature of Debtor



I,         Dean A. Langdon             , counsel for the petitioner(s) in the above-styled bankruptcy action, declare that the attached
Master Address List consisting of 3 page(s) has been verified by comparison to Schedules D through H to be complete, to the best
of my knowledge. I further declare that the attached Master Address List can be relied upon by the Clerk of Court to provide notice to
all creditors and parties in interest as related to me by the debtor(s) in the above-styled bankruptcy action until such time as any
amendments may be made.




 Date: July 22, 2020                                                     /s/ Dean A. Langdon
                                                                         Signature of Attorney
                                                                         Dean A. Langdon
                                                                         DelCotto Law Group PLLC
                                                                         200 North Upper St.
                                                                         Lexington, KY 40507
                                                                         (859) 231-5800 Fax: (859) 281-1179




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    Case 20-51078-tnw   Doc 1    Filed 07/23/20 Entered 07/23/20 09:19:05   Desc Main
                                Document      Page 17 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AmEx
                        P O Box 650448
                        Dallas TX 75265-0448


                        BB&T - Auto
                        P O Box 580048
                        Charlotte NC 28258-0048


                        Branch Banking & Trust, n/k/a Truist
                        c/o Wm. Robert Meyer, Esq.
                        2303 River Rd., Ste 301
                        Louisville KY 40206


                        Brian J. Levy
                        Burr & Forman LLP
                        171 17th Street NW, Ste. 1100
                        Atlanta GA 30363


                        Central Bank
                        300 W Vine Street
                        Lexington KY 40507


                        Citi MasterCard
                        P O Box 9001037
                        Louisville KY 40290-1037


                        Craig Cohen
                        60 W. Erie, $601
                        Chicago IL 60654


                        Dave Nichols
                        33 Lee's Hill Rd
                        New Vernon NJ 07976


                        Dean Dorton
                        250 W Main St #1400
                        Lexington KY 40507


                        Dinsmore & Shohl
                        255 E Fifth St Suite 1900
                        Cincinnati OH 45202


                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia PA 19101-7346
Case 20-51078-tnw   Doc 1    Filed 07/23/20 Entered 07/23/20 09:19:05   Desc Main
                            Document      Page 18 of 19



                    J Crew/Comenity
                    PO Box 182782
                    Columbus OH 43218-2782


                    Kentucky Farm Bureau
                    PO Box 856096
                    Louisville KY 40285-6096


                    KY Dept. of Revenue
                    Legal Branch - Bankruptcy Section
                    P. O. Box 5222
                    Frankfort KY 40602


                    Lexington Country Club
                    2550 Paris Pike
                    Lexington KY 40511


                    Macy's Amex
                    P O Box 9001094
                    Louisville KY 40290-1094


                    Madison Street LLC
                    Attn: Neil Ramsey
                    1515 Ormsby Station Ct
                    Louisville KY 40223


                    Martin Sklar, Esq.
                    Kleinberg Kaplan Wolff & Cohen PC
                    500 Fifth Ave
                    New York NY 10110


                    Robert M. Aldrich
                    AldrichEgg LLC
                    1220 Route 31 North, Ste. 23
                    Lebanon NJ 08833


                    Robert Simpson
                    30 East 33rd St., 6th Floor
                    New York NY 10016


                    Sam's Club/Synchrony
                    PO Box 530942
                    Atlanta GA 30353-0942
Case 20-51078-tnw   Doc 1    Filed 07/23/20 Entered 07/23/20 09:19:05   Desc Main
                            Document      Page 19 of 19



                    Schulte Roth & Zabel LLP
                    Attn: Daniel Shustock
                    919 Third Avenue
                    New York NY 10022


                    Seward & Kissel
                    Mark J. Hyland, Esq.
                    One Battery Park Plaza
                    New York NY 10004


                    SKAT
                    c/o Marc A. Weinstein, Esq.
                    Hughes Hubbard & Reed LLP
                    One Battery Park Plaza
                    New York NY 10004-1482


                    Talbot's/Comenity
                    PO Box 182782
                    Columbus OH 43218-2782


                    Target Visa
                    P O Box 660170
                    Dallas TX 75266-0170


                    Tyler Powell, Esq.
                    Frost Brown Todd LLC
                    250 W Main St., Ste. 2800
                    Lexington KY 40507


                    Wilmington Savings Fund
                    c/o Lucas J. Markushewski Esq.
                    Millsap & Singer LLC
                    10200 Forest Green Blvd, Ste 405
                    Louisville KY 40223


                    Wilmington Savings Fund Society, Trustee
                    c/o Carrington Mortgage
                    P O Box 5001
                    Westfield IN 46074
